Citation Nr: 0639026	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for multiple sclerosis 
(MS), including as due to herbicide exposure in service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a November 2004 decision, the Board found that new and 
material evidence had been received and reopened claims for 
service connection for PTSD and multiple sclerosis, and 
remanded the reopened claims for additional development.  
That development is completed, and the case is again before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The record includes a medical diagnosis of PTSD; evidence 
of in-service incurrence of the stressful events of having to 
rescue a merchant ship on fire on February 2, 1970, and 
participation in replenishment of ships in the waters off 
Vietnam while the supplied ships engaged in combat with the 
enemy; and medical evidence of a nexus between diagnosed PTSD 
and these stressful events in service.

2.  The veteran's multiple sclerosis was not chronic in 
service, did not continue after service separation, first 
manifested more than seven years after service in 1985, and 
is not etiologically related to any in-service injury or 
disease, including herbicide exposure during service in 
Vietnam.




CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).  

2.  Multiple sclerosis was not incurred in, or aggravated by, 
service, including as a residual of herbicide exposure in 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
January 2001, April 2001, January 2005 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims.  

In a January 2005 letter, VA specifically asked the appellant 
to let VA know of any other evidence or information that he 
thought might support his claims, to identify any medical 
treatment records or health care providers, and to send in 
any evidence in his possession that pertains to the claims.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.

Service and VA medical records, service personnel records, VA 
examination reports and medical opinion, private treatment 
records, private medical opinion, and other lay statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.  In compliance with 
the Board's November 2004 remand, the RO issued a notice 
letter to the appellant (January 2005), then readjudicated 
the appellant's claims and issued a Supplemental Statement of 
the Case in April 2006.  The RO also obtained private and VA 
medical records, obtained service personnel records, 
requested military unit records (logs and history), and 
attempted stressor verification with the appropriate agency.  
The Board finds that VA has substantially complied with the 
Board's November 2004 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.304(d),(f) (2006); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not support 
the veteran's contention that he actually engaged the enemy 
in combat, including the contention that he was a door gunner 
for a period ashore in Vietnam.  There is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  VAOPGCPREC 12-99.  The veteran's DD Form 214 does 
not reflect that he received any awards, citations, or 
decoration denoting having served in combat in Vietnam, and 
the evidence does not show that the veteran's unit, the USS 
Mars, directly participated in combat with the enemy. 

The veteran contends that he currently suffers from PTSD as a 
result of various in-service stressors during his service in 
Vietnam.  The stressors reported by the veteran include 
having to rescue a merchant ship that was on fire (February 
2, 1970), and participation in replenishment of ships in the 
waters off Vietnam while the supplied ships engaged in combat 
with the enemy.  The veteran wrote that he was in close 
proximity to mortar and small arms fire while his ship, the 
USS Mars, a combat supply ship, was supporting other ships.

The veteran's service personnel records show that he was 
attached to a combat stores (supply) ship, the USS Mars, 
during service in Vietnam.  The veteran received the Vietnam 
Service Medal and Vietnam Campaign Medal with device.  
Personnel records show that the veteran's ship participated 
in an unnamed military "campaign" during his Vietnam 
service.  

The U.S. Armed Services Center for Unit Records Research 
(USASCRUR) verified that the veteran's combat stores ship, 
the USS Mars, sometimes replenished other ships while they 
were engaged in combat that included firing at enemy troops 
ashore in Vietnam.  Service personnel records show that the 
USS Mars participated in a record number of replenishments 
while the veteran was aboard.  

Service personnel records show that the veteran's ship 
rescued a merchant ship on fire on February 2, 1970, and this 
involved fighting a fire for 15 hours and boarding the ship.  

Based on this evidence, the Board finds that the reported in-
service stressful events of participating in the rescue of a 
merchant ship on fire on February 2, 1970, and participation 
in replenishment of ships in the waters off Vietnam while 
they supplied ships engaged in combat with the enemy, have 
been verified.  In so finding, the Board has considered 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Resolving reasonable doubt on this 
question in the veteran's favor, the Board finds that these 
reported stressors occurred; therefore, these stressful 
events are considered verified by the evidence of record.  

The favorable medical evidence of record includes medical 
evidence demonstrating the two additional elements required 
to establish a claim for service connection for PTSD: a 
medical diagnosis of PTSD, and medical evidence of a nexus 
between diagnosed PTSD and the verified stressful events 
during service.  Private treatment records show treatment for 
symptoms beginning in 1993 that included anxiety, panic, and 
depression, and which were later diagnosed by the same 
psychiatrist in 1998 as symptoms of PTSD.  

The record reflects competent medical diagnoses of PTSD that 
have been attributed at least in part to the verified in-
service stressful events.  VA treatment and examination 
reports dated in November and December 1998 show a diagnosis 
of PTSD (with depression) that was based on the veteran's 
verbal reports of fearing being killed in Vietnam, and 
written submissions to the examiner that included that the 
USS Mars participated in convoy security, and that the 
veteran's unit was in close proximity to mortar and small 
arms fire while supporting other ships.  In addition, the 
examiner noted that the veteran had been diagnosed on a 
number of different occasions with PTSD, and had reported 
very definite symptoms from his stay in Vietnam.  

The favorable medial evidence also includes a July 2001 VA 
compensation examination report, which reflects a diagnosis 
of chronic delayed PTSD, with secondary diagnoses of panic 
disorder and recurrent major depressive disorder.  The 
reported in-service stressful events noted in this report 
included that the veteran's ship would often go into 
hazardous areas in order to supply small patrol boats.  The 
July 2001 examination was conducted by the same physician who 
conducted the earlier VA examination in July 1999 that 
diagnosed PTSD, and the July 2001 VA examination indicated 
that it was based on a review of the entire record.  This 
examiner offered the opinion that the veteran now has PTSD, 
and had PTSD when he was seen on his previous examinations.  
For these reasons, the Board finds that the veteran's 
diagnosed PTSD was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a).  

Service Connection for MS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

The chronic disease of MS will be considered to have been 
incurred in or aggravated by service if manifested to a 
compensable degree within seven years of service separation, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313. 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends that his MS symptoms began in service 
and are related to in-service exposure to herbicides in 
Vietnam.  In testimony before the undersigned Veterans Law 
Judge (May 2004), the veteran testified that he was exposed 
during service to the herbicide Agent Orange in various ways 
- going ashore, handling dead bodies, operating as a door 
gunner on a Medevac team, and exposures while on board the 
USS Mars, a combat supply ship that operated very close to 
the coast. 

At the personal hearing, the veteran testified that he 
experienced symptoms of muscle strain and weakness following 
his shore duty in Vietnam; that he noticed a marked inability 
to maintain balance and a frequency in accidents on board the 
ship prior to his discharge from active service, and after 
service; and after service he sought medical treatment for 
numbness and weakness in his legs that included a "nervous 
leg syndrome" in 1985.  

A December 2003 buddy statement indicates that, upon 
returning to the ship from shore duty, the veteran told him 
he had difficulty balancing and tripped all the time; the 
veteran initially reported to sick bay, but was told just to 
"be more careful when doing things"; and the veteran stopped 
going to sick call and learned to live with his accidents.  

A July 2001 report of VA examination for neurological 
disorders reflects a diagnosis of MS with the main question 
being to establish the onset of the condition.  Noting the 
absence in the medical record of complaints or episodes of 
weakness or numbness prior, the examiner found that medical 
documentation present in the claims file set the onset of the 
condition as far back as 1985.  Although the examiner 
observed the veteran's tendency to minimize his difficulties, 
the examiner reviewed the medical evidence of record for 
evidences of MS in reaching the conclusion that the veteran's 
MS began as far back as 1985. 

In a letter dated May 2000, a private neurologist, J. Sylman, 
M.D., indicated that he had treated the veteran for MS, and 
the veteran told him that some of the symptoms of problems 
with balance, walking, and coordination dated back to service 
in the Navy in 1969 and 1970, for which the veteran had seen 
medics in service.  Dr. Sylman wrote that it was common for 
MS to begin in young adulthood, so the veteran's reported 
symptoms in service "may have represented early symptoms of 
multiple sclerosis."  In a letter dated January 2003, Dr. 
Sylman wrote that he had seen the veteran since 1997 for MS; 
that it was difficult to say when the veteran's MS symptoms 
first began; and that with MS it is often difficult to say 
when the symptoms begin.  Dr. Sylman offered the opinion that 
the veteran's reports of leg cramps during service "could be 
a presentation for" MS.  

After a review of all the lay and medical evidence of record, 
whether or not specifically cited in this decision, the Board 
finds that the veteran's multiple sclerosis was not chronic 
in service, did not continue after service separation, first 
manifested in 1985 more than seven years after service, and 
is not etiologically related to any in-service injury or 
disease, including herbicide exposure during service in 
Vietnam.

On the question of onset of MS, the Board finds that the 
probative value of the July 2001 VA neurological opinion 
outweighs Dr. Sylman's opinions because the VA opinion was 
based on a more thorough review of the medical evidence of 
record, and is supported by clinical findings in the record, 
whereas Dr. Sylman's statement relies on treatment of the 
veteran since 1997 and the veteran's more recent reports of 
leg cramps in service, a reported fact that is not supported 
by the service medical record evidence, Dr. Sylman's own 
treatment records, or other clinical evidence of record.  Dr. 
Sylman's 1997 treatment records reflect a notation of MS 
probably greater than 20 years, but notably absent is a 
reported history from the veteran of  in-service symptoms 
that were later reported to Dr. Sylman in conjunction with 
the medical opinion statements.  A June 1997 consultation 
report, for example, reflects a review of the history by Dr. 
Sylman that includes lower extremity numbness that dates back 
to 1985, with other symptoms noted to be even more recent, 
but with no symptoms noted or reported as present prior to 
1985.  

Dr. Sylman's statements are of lesser probative value because 
they are rendered in tentative language that reflects a low 
probability of relationship.  Dr. Sylman's opinions indicate 
that the leg cramps or symptoms reported by the veteran to 
have occurred in service "could be" a presentation for MS 
or "may have represented early symptoms" of MS.  Dr. 
Sylman's opinions include the admission that, while it is 
common for MS to begin in young adulthood, it is generally 
difficult to determine when MS symptoms begin, and in this 
veteran's case it is difficult to say when the veteran's MS 
symptoms began.  In this veteran's case, the objective 
medical evidence does not document symptoms that could be 
attributed to MS until 1985.  For these reasons, the Board 
finds the VA neurology opinion of more probative value than 
Dr. Sylman's opinions, and finds that the weight of the 
competent medical evidence shows the onset of the veteran's 
MS as not earlier than 1985. 

Considered on a presumptive basis as a chronic disease, the 
weight of the competent evidence of record shows that the 
veteran's currently diagnosed MS, which had its onset in 
1985, did not manifest to a 10 percent degree within seven 
years of service separation.  The weight of the competent 
medical evidence shows the veteran's symptoms of MS were 
first noted in 1985, and first diagnosed in 1997.  

Considered as a herbicide claim, the Board notes that the 
listed diseases for which a veteran may be presumed service 
connected based on exposure to herbicides in service does not 
include MS.  38 C.F.R. § 3.309(e).  The Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  
The veteran has not been diagnosed with any disorder that is 
recognized by VA as being presumptively related to exposure 
to herbicide agents used in Vietnam; therefore, service 
connection for MS may not be presumed to be related to 
exposure to herbicides during service.  

Direct service connection may be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In this veteran's case, considering 
service connection as directly incurred in service, the 
weight of the competent medical evidence demonstrates that 
the veteran's currently diagnosed MS is not directly incurred 
in service, including to reported exposure to herbicides in 
service.  Because the veteran had service in Vietnam, his 
exposure to herbicides is presumed.  As indicated above, the 
weight of the competent medical evidence establishes the 
onset of what has subsequently been identified as MS symptoms 
years after service, in 1985.  The veteran's more recently 
reported in-service symptoms are unreliable because the 
claims of having been treated by a medic in service are 
unsupported by the service medical record evidence, and the 
veteran's history of in-service symptomatology is 
inconsistent with post-service histories given for treatment 
purposes in 1997.  

In addition, considering a direct service connection claim, 
the weight of the competent medical evidence demonstrates 
that the veteran's MS is not related to service.  As the 
analysis above demonstrates, Dr. Sylman's opinions purporting 
to relate the veteran's currently diagnosed MS to service is 
outweighed by the July 2001 VA neurology opinion that the 
earliest onset of MS was in 1985.  With regard to the 
veteran's belief, testimony, and written assertions to the 
effect that the symptoms he experienced in service show the 
onset of MS in service, while the veteran is competent to 
state what symptoms he experienced in service, he is not 
competent to diagnose MS or to render a medical nexus opinion 
between currently diagnosed MS and reported in-service 
symptoms or exposure to herbicide in service.  The Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for MS, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for PTSD is granted.

Service connection for MS, including as due to herbicide 
exposure in service, is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


